ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ken Hattori on 05/05/2022.

Claims 1-2 and 4-10 have been amended to:

1.	(Currently Amended) An internal combustion engine that includes a first fuel pump that sucks a fuel through a fuel filter, and a second fuel pump that then supplies the fuel to a fuel injection device that injects the fuel into a combustion chamber formed in a cylinder portion of the internal combustion engine, the internal combustion engine comprising:
a first fuel pipe that interconnects the fuel filter, the first fuel pump, and the second fuel pump 
a second fuel pipe that connects the second fuel pump to the fuel injection device 
wherein a shielding wall covering an exterior provided between at least a part of the second fuel pipe and the cylinder portion, and
the shielding wall includes a holding portion that holds at least the first fuel pipe and the second fuel pipe.

2.	(Currently Amended) The internal combustion engine according to claim 1, wherein
	the fuel injection device is arranged above the internal combustion engine,
	an injection hole formed at a first 
a connection portion connected to a second 
	the holding portion holds the second fuel pipe toward the connection portion.

4.	(Currently Amended) The internal combustion engine according to claim 1, wherein the holding portion includes a plurality of ribs protruding outward from the shielding wall, and 

5.	(Currently Amended) The internal combustion engine according to claim 4, wherein
	the plurality of ribs of 
	a side holding portion that holds sides of the first fuel pipe and the second fuel pipe; and
	an outer peripheral holding portion that holds outer peripheral surfaces of the first fuel pipe and the second fuel pipe in a state of being separated from the shielding wall.

6.	(Currently Amended) The internal combustion engine according to claim 1, wherein
	the internal combustion engine is a V-type engine in which a plurality of cylinder portions is arranged in a substantially V-shape in a front view of the V-type engine, and
	the second fuel pump is arranged outside the shielding wall and in a space formed between at least one [[a]] cylinder portion of the plurality of cylinder portions 

7.	(Currently Amended) The internal combustion engine according to claim 6, wherein
	the holding portion includes a plurality of ribs protruding outward from the shielding wall,
the plurality of ribs includes an outer peripheral holding portion that holds outer peripheral surfaces of the first fuel pipe and the second fuel pipe in a state of being separated from the shielding wall, and
	the outer peripheral holding portion is 

8.	(Currently Amended) The internal combustion engine according to claim 6, wherein
	the holding portion includes a plurality of ribs protruding outward from the shielding wall,
	the second fuel pipe is held by a rib of the plurality of ribs arranged farthest from the second fuel pump with respect to other ribs of 

9.	(Currently Amended) The internal combustion engine according to claim 1, wherein
	the second fuel pipe has a multiple-pipe structure including at least an inner tubular member and an outer tubular member covering an exterior 
	the outer tubular member is formed such 

10.	(Currently Amended) The internal combustion engine according to claim 1, wherein
	the internal combustion engine further includes an exterior cover provided outside the shielding wall, and
	the exterior cover covers at least the [[a]] part of the second fuel pipe .

Reasons for Allowance
Claims 1-10 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claim. In particular the prior art does not teach wherein a shielding wall covering an exterior of the cylinder portion is provided between at least a part of the second fuel pipe and the cylinder portion, and the shielding wall includes a holding portion that holds at least the first fuel pipe and the second fuel pipe in combination with the other claim limitations.
The closest prior art of record is that of JP 2000329021A (Shoichiro), such that Shoichiro teaches a comparable holding portion (1) for holding the respective fuel lines (3) of an internal combustion engine between a fuel pump (2) and a fuel injection device (4) (see Fig. 1-2), however, the engine per Shoichiro is not provided with the shielding wall covering an exterior of the cylinder portion that is provided between at least a part of the second fuel pipe and the cylinder portion and of which includes the holding portion configured to hold the respective fuel lines.
Other relevant prior art teaches the provision of utilizing a heat shield/shielding wall between the internal combustion engine (or an internal combustion engine component) and the fuel line(s) of the engine, however, said prior art fails to teach wherein the heat shield/shielding wall includes the holding portion configured to hold the respective fuel lines and such that the heat shield/shielding wall is provided between at least a part of the second fuel pipe and the cylinder portion.
As such, the claimed invention may be regarded as a novel and inventive means for securing the first and second fuel pipes with respect to the cylinder portion(s) of the engine and reducing an amount of heat transferred from the cylinder portion(s) to the second fuel pipe [e.g., which consequently reduces the likelihood of fuel vaporization/vapor lock in the second fuel pipe].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747